Title: To James Madison from George Steptoe Washington, 29 January 1808
From: Washington, George Steptoe
To: Madison, James



Dear Sir
Hare Wood Jany. 29th. 1808

Your letter of the 11th. int. did not get here, in consequence of some interruption to the post, untill last wednesday.  By it were recd. a check for $ 90, on the office of discount and deposit in full discharge of interest to this date, also papers, the Register & for all wh. accept my thanks.  The check answers my purposes equally with the cash.  I have been exceedingly sorry not to have been enabled to encrease the sum now in your hands.  My collections have hitherto been so inconsiderable that I have been ashamed to forward them to you  If not disappointed, I expect to make a considerable addition shortly.  I wish I were enabled to point out the day.  You may however depend upon having the monies as I get them in, and that no exertion shall be wanting to effect this, for in the precarious state of my health, I regard few things more, than, the Condensing into the hands of a friend, the whole of my property of this description.  This, tho’ much wished, is, however, not immediately practicable.
By the Norfolk ledger I discover that the 74 (Sir Thomas Hardy) entered our waters with a view to dispatches from the Statira and that she immediately after withdrew. Mr. Rose I also see has got to the city.  We anticipate the most pleasing result from the arrival of this minister and only fear that his instructions will not be found sufficient to embrace all the points of difference between us.  The embargo  but this, and even more, we are prepared to bear, should circumstances make further privations necessary.
This measure appears to me to be peculiarly appropriate at the present juncture, because, in tendency, pacific, impartially operating on all the nations of the Earth, and whilst it s the temptation to war by withdrawing the immense floating capital of our Citizens from the Ocean, and is calculated to remove much of that erroneous impression, (in its continuance) wh. the delusive falsities of Cobbet and others are so generally fitted to engender in the minds of Britons, respecting the American character; locks up in the bosom of our Country those very means wh. war (if it unfortunately comes) will require.  Complaints are always heard, and will increase, from various quarters and classes, but I feel satisfyed, that the sound, and the reflecting part, of the community, will extend to this measure, a very general approbation.  With affect. rememes. to Mrs. Madison I remain Dr. Sir very sincerely yr. friend and oblig. Hum Sert.

George S. Washington

